WHAM, District Judge.
Plaintiff has brought this suit to recover from defendant, upon an' alleged personal judgment rendered against defendant in a foreclosure suit by a court of competent jurisdiction in the State of Arkansas, having jurisdiction of the subject matter and the parties in said suit, the amount alleged to be unpaid on said judgment. At the pretrial hearing in this suit the court by stipulation of the parties took under advisement the question as to whether plaintiff has stated a sustainable claim in his complaint in view of the form and contents of the record of the Arkansas court. An admittedly true copy of said record containing the court’s decree of' foreclosure and the report to the court of the Commissioner in Chancery, was submitted to the court.
After an examination of said record and the contents of said decree in the light of briefs of counsel I am of opinion that a personal judgment was rendered against defendant by the Arkansas Court which can properly be the basis of suit in Illinois.
An examination of the complaint in this suit discloses certain ■ allegations that are not borne out by the admittedly true copy of the record and which should be eliminated from the complaint. I refer to all of paragraph four except the first four lines of said paragraph and all of paragraph five except the first four lines of said paragraph. The plaintiff will be given ten days in which to amend his complaint to accord with the true record of the Arkansas, Court.